UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5147



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM KEVIN GOODWIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-05-174-NCT)


Submitted: April 27, 2006                        Decided: May 3, 2006



Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Kearns
Davis, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Kevin Goodwin pled guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000), and was sentenced to thirty months’ imprisonment, three

years of supervised release, and ordered to pay the statutory

assessment of $100.   The district court denied Goodwin’s pre-plea

motion in which Goodwin moved to dismiss the indictment on the

ground that his previous North Carolina conviction for possession

with intent to sell and deliver cocaine did not constitute a “prior

felony” for purposes of § 922(g)(1), because under North Carolina

law and his particular criminal history he only faced six to eight

months on the drug conviction.    Goodwin asserted that the drug

conviction was not a proper predicate offense under the indictment

because the applicable term of imprisonment was less than one year.

Goodwin appeals, raising the same issue, yet acknowledging that his

claim is foreclosed by circuit precedent.

          We conclude, as Goodwin admits, that the district court

did not err because his argument is foreclosed by this court’s

decision in United States v. Harp, 406 F.3d 242, 246 (4th Cir.)

(holding that United States v. Jones, 195 F.3d 205 (4th Cir. 1999),

is still viable after Blakely v. Washington, 542 U.S. 296 (2004),

and United States v. Booker, 543 U.S. 220 (2005), and reaffirming

that “a prior North Carolina conviction was for a crime punishable

by imprisonment for a term exceeding one year if any defendant


                               - 2 -
charged with that crime could receive a sentence of more than one

year.” (internal quotation marks and citation omitted, emphasis in

original)), cert. denied, 126 S. Ct. 297 (2005).   Thus, because a

sentence of over twelve months could be imposed on a defendant

convicted of possession with intent to sell and deliver cocaine,

Goodwin’s prior conviction was properly considered a felony.

          Accordingly, we affirm Goodwin’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -